DETAILED ACTION
Claim(s) 1-4, 6, 8-12 and 15-20 are presented for examination. 
Claim(s) 1-4, 11, 15, 19 and 20 are amended.
Claims 5, 7, 13 and 14 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Examiner initiated interview was conducted on May 5th, 2022 to provide clarification of proposed claim amendments (see interview summary paper # 20220505). 

Applicant’s amendments filed April 21st, 2022 do not place the claims in condition for allowance since previously cited prior art by “Ha” in view of “Sebastian” and “Marusca” still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.

Response to Arguments
Applicant’s arguments (see remarks pages 8-10 of 11) filed April 21st, 2022 with respect to rejection of claim(s) 1-4, 6, 8-12 and 15-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Ha does not teach or suggest "determin[ing] an expected response time within which the first IED is expected to provide the responsive data packet." ... Ha does not even teach or suggest that a device should respond to an initial data packet (e.g., by generating a responsive data packet), much less that such a response should be generated within "an expected response time value." ... 

Second, the Office Action relies on Sebastian as teaching the identification of a "link failure." However, the Applicant notes that Sebastian refers to the general or high- level concept of "determining a link failure" without any explanation or specific teachings for how a link failure is detected or determined. Sebastian fails to teach or suggest anything related to determining a "link failure" based on even one of these recited elements, much less all three. Sebastian does not teach or suggest any connection between "link failures," responsive data packets, packets originating from the receiving IED, or expected response times... Marusca fails to cure the deficiencies identified above, and the Office Action does not assert otherwise... [Remarks, pages 9-10 of 11].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Ha fig. 3: Step(s) “307” / “309” / “311”, pg. 3, ¶45 lines 1-6; ¶46 lines 1-3; ¶48 lines 1-11 discloses as follows:

    PNG
    media_image1.png
    1014
    829
    media_image1.png
    Greyscale

	[0045] If it is necessary to transmit a control message to the control entity 115, the switching entity 120 may determine at step 307 whether the corresponding packet is an initial packet. The initial packet determination may be made in view of the switching entity, the UE, or the session (e.g., Internet and IMS) or bearer of the UE.

	[0046] If it is determined that the packet is the initial packet, the switching entity 120 may buffer the detected packet and start a waiting timer at step 309.

	[0048] If it is determined that the corresponding packet is not an initial packet (also, if the delay value or pre-configuration time has not expired), the switching entity 120 may determine at step 311 whether a number of arrived packets has reached the maximum buffering size. The maximum buffering size may be set arbitrarily or in consideration of a buffer size or an IP packet size. Whether the number of arrived packets has reached the maximum buffering size may be determined in view of all packets, UE-specific packets, or session-specific or bearer-specific packets of the UE.


Sebastian fig. 3: Step “304”, pgs. 3-4, ¶28 lines 1-20 further discloses 
	
	[0028] FIG. 3 is a block diagram of an example method 300 for restoring a flow path in response to a link failure in a software defined network (SDN) ... At block 302, a backup flow path for a flow may be configured in a network device on a primary flow path of the flow. At block 304, in response to determining a link failure in the primary flow path, the network device configured with the backup flow path may be identified. In an example, the network device may be identified by sending, from a detecting network device that detects the link failure on the primary flow path, a message packet successively to each network device preceding the detecting network device on the primary flow path until the network device configured with the backup flow path is identified. At block 306, the backup flow path may be used to route packets of the flow.


    PNG
    media_image2.png
    777
    806
    media_image2.png
    Greyscale

In other words, “Ha” in view of “Sebastian” and “Marusca” teaches:

"determin[ing] an expected response time within which the first IED is expected to provide the responsive data packet" by disclosing – 

	The switching entity “120” determining if the packet is the initial packet, buffering the detected packet, and starting a waiting timer.

determining a "link failure" based on responsive data packets, packets originating from the receiving IED by disclosing – 

	A backup flow path for a flow being configured in a network device on a primary flow path of the flow. In response to determining a link failure in the primary flow path, the network device configured with the backup flow path is identified.
        
	Therefore a prima facie case of obviousness is established by “Ha” in view of “Sebastian” and “Marusca” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. 

United States Patent Document: Witko (US 10,652,084 B2); see fig. 2, cols. 5-6.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469